Exhibit ASSIGNMENT AND TRANSFER AGREEMENT This ASSIGNMENT AND TRANSFER AGREEMENT (this “Agreement”) is made and entered into as of November 2, 2008 (the “Effective Date”), by and between UBS Managed Fund Services Inc., a Delaware corporation (“Assignor”), and AlphaMetrix, LLC, a Delaware limited liability company (“Assignee”) and is acknowledged and consented to by DPM Mellon, LLC (the “Administrator”). RECITALS: WHEREAS, Assignor, the Administrator and such other parties listed therein are each parties to an Administration Agreement (the “Administration Agreement”), dated October 30, 2006; and WHEREAS, Assignor desires to assign, transfer and convey to Assignee, and Assignee desires to accept and assume from Assignor, Assignor’s interests under the Administration Agreement, with the effect that Assignee shall succeed to all rights, obligations, duties and liabilities of Assignor under the Administration Agreement.Any capitalized terms not defined herein shall have the meaning given them in the Administration Agreement. NOW THEREFORE, in consideration of the agreements set forth herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee hereby agree as follows: 1.Acknowledgment; Assignment and Transfer. (a) Acknowledgment.The parties hereto acknowledge and agree that this Agreement satisfies the consent requirements under Section 24 of the Administration Agreement, and the Administrator, by signing below expressly consents to the assignment of the Administration Agreement described herein.The parties hereto further acknowledge that the Administrator has given notice of termination of the Administration Agreement, effective December 31, 2008 and that the Administrator shall cease acting as the administrator of the fund on that date, but will work as necessary to issue the monthly close reports for the period ending on December 31, 2008, and nothing in this Agreement shall be deemed to extend or repeal such notice of termination (b) Transfer and Assumption.Effective on and as of the Effective Date, Assignor hereby irrevocably assigns, transfers and conveys to Assignee, and Assignee hereby accepts and assumes from Assignor, (i)all of Assignor’s rights and interest in, under and to the Administration Agreement and (ii)all of Assignor’s duties, obligations and liabilities associated with the Administration Agreement. 2.Notice.The portion of Section 16 of the Administration Agreement listing the contact information for the Funds is hereby deleted in its entirety and replaced with the following: If to the Funds: c/o AlphaMetrix, LLC 181 W.
